DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 02/11/2022.
Claims 1-3, 6, 11-13, 16, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2022 with respect to the rejections under 35 USC § 112(b) have been fully considered and are persuasive in view of the corresponding amendments. Therefore, the 112(b) rejections have been withdrawn.

Applicant’s arguments filed 02/11/2022 with respect to the rejections under 35 USC § 102/103 have been considered but are moot in view of the new grounds of rejection.

	









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Celaya et al. (Distributed Scheduler of Workflows with Deadlines in a P2P Desktop Grid) in view of Gil et al. (Task scheduling scheme based on resource clustering in desktop grids).

Claims 1, 11, and 20:
Celaya discloses the limitations as shown in the following rejections:
A method for processing a job (workflow) using a plurality of processing devices (execution nodes) in a distributed processing system (grid), each processing device having a processing resource comprising at least one of a computing resource and a storage resource (see at least pg. 69, § I; pg. 70, § II-A and Fig. 1).
obtaining a first group of tasks (concurrent task sequences of a stage) in a first portion (stage) of the job, the job having a time limitation (deadline) for indicating a time when a job result is desired to be completed, the first group of tasks being executable in parallel (see at least pg. 70-71, § IV): “Workflows are modeled after a Direct Acyclic Graph (DAG) which is divided into several parts that can be submitted concurrently, to exploit the inherent parallelism…The DAG is divided into sequences of dependent tasks…sequences can be submitted as soon as their time constraints are calculated. At each step, all the prepared sequences may be sent concurrently, as they do not depend of each other. Thus, the submission process consists of a set of stages, in which all the prepared sequences are sent.”
[obtaining availability information for] each processing device of the plurality of processing devices based on a state of a processing resource of the processing device, wherein the [availability information indicates] a time duration for which the processing devices can process one or more tasks associated with the job within the time limitation (see at least pg. 70, § II-C; pg. 71, para. 1-5). See below regarding “setting a respective priority to each processing device”.
selecting a first group of processing devices from the plurality of processing devices based on the [availability information]; and allocating the first group of tasks to the first group of processing devices, respectively, so that the first group of processing devices utilize their respective processing resources to process the first group of tasks for generating a first group of task results (see at least pg. 70, § II-C and Fig. 1; pg. 72, § V-C). 
Regarding the recited “priorities”, as described in pg. 72, § V, Celaya’s execution node selection procedure considers “availability information which includes detailed time information about when nodes will be idle” (§ V, para. 1) including an indication of “”holes” of availability that exist between tasks. These holes represent a simplified view of the maximum length a new sequence may have so that it would make no other task miss its deadline when it is to be accepted by this execution node (§ V-A)…The global scheduling algorithm decides how and where to route requests with task sequences…it tries to look for a hole with enough availability to execute the whole sequence…If no hole is found, the sequence is divided into two or more pieces, and the search is repeated on them” (§ V-C); thus the selection algorithm implicitly prioritizes the nodes based on a time duration (availability “hole” size) for which the processing devices can process one or more tasks associated with the job within the time limitation. But Celaya does not describe a separate step to prioritize the nodes and does not clearly anticipate setting a respective priority to each processing device of the plurality of processing devices based on a state of a processing resource of the processing device, wherein the priority of each processing device is set based on a time duration for which the processing devices can process one or more tasks associated with the job within the time limitation.
Gil, however, discloses (pg. 1, Abstract; pg. 4-5) a scheme for scheduling tasks of an application (job) for parallel execution on resources (processing devices) of a desktop grid (distributed processing system) which considers the resource’s task execution availability, analogous to Celaya’s node availability and the recited time duration for processing tasks. Gil further discloses (pg. 4, “Step 3” pg. 5, § 4.1; pg. 7-8, § 5) the scheduling method includes a step to classify the resources into prioritized resource pools/sets based on the respective task execution availability, and accordingly discloses setting a respective priority to each processing device of the plurality of processing devices (resource) based on a state of a processing resource of the processing device, wherein the priority of each processing device is set based on a time duration for which the processing devices can process one or more tasks associated with the job within the time limitation (deadline). Exemplary quotations:
“In our desktop grid model, resource pools are created based on the number of resource groups classified by the k-means clustering algorithm. Each task is allocated with the priority of resource pools” (pg. 4, “Step 3”).

“In this algorithm, a resource is selected using a resource class index in which the first resource set has highest priority because resources in this set have the highest task execution availability and result-return probability than those in others. If there are no more resources in the resource set, our scheduler searches the resources to be allocated in the second resource set, and so on…in this paper, we select a resource that can return task results by a given deadline while operating for a long period without failure, that is, if a resource has a higher task execution availability and a higher result-return probability than others” (pg. 8).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Celaya’s availability-based grid scheduling method in accordance with that taught by Gil to increase the resource utilization efficiency and flexibility of the task scheduling (Gil pg. 2, para. 4).
 
Claims 2, 3, 6, 12, 13, and 16:
The combination of Celaya/Gil discloses the limitations as shown in the rejections above. The combination of Celaya/Gil further discloses setting a long-term priority to the processing device in accordance with determining that a processing resource of the processing device is usable to process a plurality of tasks associated with the job; and setting a one-time priority to the processing device in accordance with determining that the processing resource of the processing device is usable to process only one task associated with the job in at least Celaya pg. 72, § V-C disclosing execution nodes with sufficient availability to execute a plurality of the workflow tasks are preferentially selected over nodes which can only execute a single task in view of Gil pg. 4, “Step 3” and pg. 8 disclosing availability based classification of resources into prioritized groups as described in the rejections to claims 1, 11, and 20 above.
Furthermore, both Celaya’s execution nodes (pg. 70, § III-C ) and Gil’s task execution resources (pg. 4, “Step 1”) comprises both a computing resource (CPU) and a storage resource (memory, hard disk) (claims 3, 6, 13, and 16)1







Claims 4, 5, 7-10, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Celaya et al. (Distributed Scheduler of Workflows with Deadlines in a P2P Desktop Grid) in view of Gil et al. (Task scheduling scheme based on resource clustering in desktop grids) in further view of Yang et al (Pado: A Data Processing Engine for Harnessing Transient Resources in Datacenters).

Claims 4, 5, 14 and 15:
The combination of Celaya/Gil discloses the limitations as shown in the rejections above. The combination of Celaya/Gil does not elaborate upon data management techniques employed to manage the transfer of task input/output data and accordingly does not disclose instructing the processing device to store the task result to a storage resource of the first group of processing devices.
Yang, however, discloses (pg. 575, Abstract; pg. 577, § 2.2; pg. 581-582; pg. 587, col. 1, para. 3) an analogous method for scheduling the tasks of a program (job) expressed as a DAG of computations for parallel execution on a group of executor processing engines/resources (processing devices) including a detailed description of how the storage and transfer of the tasks’ intermediate and output results is controlled and coordinated disclosing instructing the processing device to store the task result (task intermediate and output results) to a storage resource of the first group of processing devices…comprises at least one of: instructing the processing device to store the task result to a storage resource in a processing device with the long-term priority (reserved and/or long-lived resource) in the first group of processing devices; and instructing the processing device to store the task result to the storage resource in the processing device.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the task scheduler of Celaya/Gil to utilize the data management techniques of Yang to reduce data transfer overheads and increase the resource usage efficiency (Yang pg. 575, Abstract; pg. 576, col. 1, para. 1-3; pg. 587, col. 1, para. 3).
Claims 7 and 17:
The combination of Celaya/Gil discloses the limitations as shown in the rejections above. The combination of Celaya/Gil does not elaborate upon data management techniques employed to manage the transfer of task input/output data and accordingly does not disclose allocating the first group of tasks to the first group of processing devices, respectively comprises: generating a first group of data partitions associated with the first group of tasks, respectively, based on raw data associated with the job; storing the first group of data partitions to storage resources in the first group of processing devices; and instructing the first group of processing devices to obtain the first group of data partitions from the storage resources in the first group of processing devices.
Yang, however, discloses (pg. 575, Abstract; pg. 577, § 2.2; pg. 581) an analogous method for scheduling the tasks of a program (job) expressed as a DAG of computations for parallel execution on a group of executor processing engines/resources (processing devices) including a detailed description  of how the storage and partitioning of the tasks’ input data is controlled and coordinated disclosing (pg. 579, col. 2, last para.; pg. 581-582, § 3.2.2 – 3.2.3; pg. 582, § 3.2.7, para. 2; pg. 580, § 3.1.2) allocating the first group of tasks to the first group of processing devices, respectively comprises: generating a first group of data partitions associated with the first group of tasks, respectively, based on raw data (input data) associated with the job; storing the first group of data partitions to storage resources in the first group of processing devices; and instructing the first group of processing devices to obtain the first group of data partitions from the storage resources in the first group of processing devices.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the task scheduler of Celaya/Gil to utilize the data management techniques of Yang to reduce data transfer overheads and increase the resource usage efficiency (Yang pg. 575, Abstract; pg. 576, col. 1, para. 1-3; pg. 587, col. 1, para. 3).

Claims 8 and 18:
The combination of Celaya/Gil/Yang discloses the limitations as shown in the rejections above. Yang further discloses receiving from the first group of processing devices a first group of result addresses associated with a first group of task results (parent or map task output/intermediate result) of the first group of tasks; and obtaining the first group of task results based on the first group of result addresses (see at least pg. 580, § 3.1.2, para. 3; pg. 581, § 3.2.2 – 3.2.3; pg. 582, § 3.2.7, para. 3) disclosing processes for fetching intermediate results by tasks of subsequent/child stages (e.g. “it ensures that all stage outputs are reliably conserved on reserved containers or written to sink, minimizing the risk of data loss. With this characteristic, following children stages can steadily fetch the intermediate results stored on reserved containers.”) which inherently requires the runtime system be informed of its storage location (address) of the results.

Claims 9, 10 and 19:
The combination of Celaya/Gil/Yang discloses the limitations as shown in the rejections above. Regarding claim 9, Celaya discloses (pg. 71, col. 1) the workflow execution occurs in a plurality of stages (portions) each having a concurrently executed group of tasks (“sequences can be submitted as soon as their time constraints are calculated. At each step, all the prepared sequences may be sent concurrently, as they do not depend of each other. Thus, the submission process consists of a set of stages, in which all the prepared sequences are sent. We define the width of a workflow as the number of stages needed to submit the complete workflow”); accordingly the combination of Celaya/Gil discloses the subject matter under the same rationale as claim 1 above. See also Yang (pg. 580; pg. 576, col. 1, para. 3; pg. 581, § 3.2.2) whose scheduler similarly “DAG is partitioned into stages based on the placement information, each of which acts as a unit of execution. Using the DAG of stages, the runtime generates physical execution plans and schedules the generated tasks across combinations of reserved and transient resources” (pg. 576, col. 1, para. 3); with the particular exemplary species of MapReduce jobs comprising a first group of tasks (Map tasks) in a first portion (Map stage) of the job…a second group of tasks (Reduce tasks) in a second portion (Reduce stage) of the job and further discloses  (see at least pg. 580, § 3.1.2, para. 3; pg. 581, § 3.2.2 – 3.2.3; pg. 582, § 3.2.7, para. 3) determining a second group of addresses of a second group of data partitions to be processed by the second group of processing devices based on the first group of result addresses of the first group of task results; and instructing the second group of processing devices to execute the second group of tasks based on the second group of addresses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are directed to schemes for ranking execution resources: US 20070143762 A1, US 20150067019 A1, US 20150215173 A1, US 9794136 B1; “Optimal Resource Selection by using Fuzzy Numbers”
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/P. M./
Paul Mills
05/21/202

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes regarding claims 3, 6, 13, and 16 that due to the particular language and grammatical structure of the limitations of claims 3, 6, 13, and 16 they only minimally further limit their parent claims 2 and 12.